DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1, 3-6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Povinelli (US 2017/0120968).
Regarding Claim 1, Povinelli discloses a movable spoiler device provided in a front part of a vehicle body, the movable spoiler device comprised of a link mechanism 12, 14 in which a plurality of links are, coupled and configured to operate by driving the links by an actuator 26; a spoiler member 1 connected with one of the plurality of links and being deployable and retractable with respect to the vehicle body by operation of the link mechanism; and a clutch mechanism 312 provided on a driving force transmission path between the actuator and the spoiler member, and configured to block transmission of a driving force when an external force equal to or greater than a predetermined value is applied to the spoiler member with the spoiler member being in a deployed state (see paragraph 0040).
Regarding Claim 3, the clutch mechanism 312 includes a first engagement member 320 and a second engagement member 318 coaxially arranged with each other (see Fig. 10), each of the first engagement member and the second engagement member including an engagement surface where a bulge portion and a recess portion are alternately and continuously arranged in a circumferential direction of the clutch mechanism (see Fig. 10), the engagement surface of the first engagement member and the engagement surface of the second engagement member facing each other in an axial direction of the clutch mechanism, the clutch mechanism includes a biasing member 430 provided adjacent to the first engagement member and the second engagement member 
Regarding Claim 4, the engagement surfaces of the first engagement member and the second engagement member include inclined surfaces (see Fig. 10 for view of engagement inclined surfaces on 318 and 320) that cause the engagement surfaces of the first engagement member and the second engagement member to return from an unmeshed state where the bulge portions of the first engagement member and the second engagement member are positioned onto each other by the engagement surfaces of the first engagement 
Regarding Claim 5, the inclined surfaces form a helical type wave.
Regarding Claim 6, see Fig. 10.
Regarding Claim 8, Povinelli discloses that the engagement surfaces are a trapezoidal type wave.
Regarding Claim 11, the linages are four-joint linkages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Povinelli as applied to claim 3 above, and further in view of ordinary skill in the art.
Povinelli discloses the use of a trapezoidal style projection for the engagement surfaces.  The trapezoidal engagement surface is merely a truncated triangular shape, and one having ordinary skill in the art would readily .

Allowable Subject Matter
Claims 2, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612